                                           Case 3:19-cv-00565-SI Document 248 Filed 02/03/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     AVAYA INC.,                                       Case No. 19-cv-00565-SI
                                   9                    Plaintiff,
                                                                                           ORDER GRANTING PLAINTIFF’S
                                  10              v.                                       MOTION FOR LEAVE TO FURTHER
                                                                                           AMEND COMPLAINT
                                  11     RAYMOND BRADLEY PEARCE, et al.,
                                                                                           Re: Dkt. No. 242
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Avaya Inc.’s motion for leave to further amend its complaint is scheduled for a

                                  15   hearing on February 5, 2021. Pursuant to Civil Local Rule 7-1(b), the Court determines this matter

                                  16   is appropriate for resolution without oral argument and VACATES the hearing. For the reasons set

                                  17   forth below, the Court GRANTS Avaya Inc.’s motion for leave to amend its complaint. Avaya shall

                                  18   file the third amended complaint no later than February 5, 2021.

                                  19

                                  20                                           BACKGROUND

                                  21          On January 31, 2019, plaintiff Avaya Inc. (“Avaya”) sued Atlas Systems Inc. (“Atlas”) and

                                  22   a number of other defendants alleging that defendants participated in the theft and resale of Avaya

                                  23   Internal Use Software Licenses and the sale of counterfeit Avaya phones. Dkt. No. 1. On April 5,

                                  24   2019, Avaya filed an amended complaint. Dkt. No. 59. On July 15, 2019, the Court set a December

                                  25   16, 2019 deadline for amendment of the pleadings. Dkt. No. 113.1 On December 16, 2019, Avaya

                                  26
                                  27
                                              1
                                                Avaya’s counsel states in her reply declaration, “[w]hen the Court set the initial deadline
                                       to amend, Avaya stated that it anticipated the need to add additional defendants later, to which the
                                  28   Court responded that Avaya could still move to amend after the initial deadline if circumstances
                                       warranted.” Reply Heaton Decl. ¶ 7 (Dkt. No. 246-1).
                                           Case 3:19-cv-00565-SI Document 248 Filed 02/03/21 Page 2 of 5




                                   1   filed a second amended complaint, adding defendants Featurecom Inc., Drew Telecom Group Inc.,

                                   2   Steve Geraci, Tom Conroy and Andrew Roach. Dkt. No. 147.

                                   3          In subsequent joint case management conference statements filed on August 7, 2020 and

                                   4   November 25, 2020, Avaya stated that it may seek to further amend the complaint. Dkt. Nos. 206,

                                   5   229. At a case management conference on December 4, 2020, Atlas requested that the Court set a

                                   6   deadline to amend pleadings, and the Court set a deadline of December 31, 2020. Dkt. No. 230. On

                                   7   December 31, 2020, Avaya filed the present motion requesting leave to file a third amended

                                   8   complaint to add Metroline, Inc. (“Metroline”) and Telcom International Trading PTE LTD

                                   9   (“Telcom”) as defendants. The proposed third amended complaint is attached as Exhibit A to the

                                  10   Heaton Declaration. Dkt. No. 242-2.

                                  11          Avaya states that it only recently received discovery supporting its proposed allegations that

                                  12   Metroline took part in the distribution of allegedly stolen Avaya software licenses and that Telcom
Northern District of California
 United States District Court




                                  13   was the source of Atlas’ supply of counterfeit phones. Atlas issued a subpoena to Metroline on June

                                  14   7, 2019 seeking information concerning Metroline’s sales of Avaya software licenses and license

                                  15   keys. See Heaton Decl. ¶ 4 (Dkt. No. 242-1). In response, Metroline filed a motion in the U.S.

                                  16   District Court for the Eastern District of Michigan to quash the subpoena. Id. ¶ 5. On April 9, 2020,

                                  17   the District Court denied the motion in full and ordered Metroline to comply with the subpoena. Id.,

                                  18   Ex. C (Dkt. No. 242-4). In May 2020, Metroline filed another motion in the Eastern District of

                                  19   Michigan seeking a protective order for the materials to be produced. Heaton Decl. ¶ 7. The

                                  20   protective order was entered on June 30, 2020. Reply Heaton Decl. ¶ 3 (Dkt. No. 246-1). Metroline

                                  21   finally produced responsive files to Avaya’s subpoena on July 31, 2020 in the form of 19,369

                                  22   separate documents. Id. ¶ 4. Avaya states that after it retained an outside vendor to process the

                                  23   files, it was then able to determine Metroline’s role in the alleged scheme sometime in October

                                  24   2020. Id.

                                  25          With regard to Telcom, Avaya’s counsel states that “Avaya began requesting that Atlas

                                  26   identify the source of the counterfeit ‘Avaya’ phones more than a year ago and, at least as early as

                                  27   February 20, 2020, Atlas’ prior counsel agreed to provide such information,” but that as of June

                                  28   2020 Atlas still had not provided the information. Heaton Decl. ¶¶ 10-11. Avaya states that in June
                                                                                        2
                                           Case 3:19-cv-00565-SI Document 248 Filed 02/03/21 Page 3 of 5




                                   1   2019, it propounded requests for documents seeking, inter alia, the identities of Atlas’ suppliers,

                                   2   and that Atlas resisted this discovery, resulting in numerous meet and confers and ultimately

                                   3   requiring court intervention. See Dkt. No. 204 (Joint Discovery Letter); Dkt. No. 205 (July 2, 2020

                                   4   Order re: Discovery). On June 8, 2020, Avaya served Atlas with interrogatories seeking the same

                                   5   information. Heaton Decl. ¶ 11. Avaya states that Atlas first identified Telcom as its vendor in a

                                   6   letter on July 27, 2020, but that it was not until November 2, 2020, that Atlas updated its

                                   7   interrogatory responses to formally identify Telecom as its source. Id.

                                   8          Avaya asked defendants to consent to the proposed addition of Metroline and Telcom in

                                   9   November 2020; Atlas declined, and no other defendants have opposed. Accordingly, Avaya filed

                                  10   this motion for leave to amend its complaint to add defendants Metroline and Telcom.

                                  11

                                  12                                          LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          Rule 15(a)(2) provides that “[t]he court should freely give leave when justice so requires,”

                                  14   representing a public policy strongly in favor of amendments. Fed. R. Civ. P. 15(a)(2); Chodos v.

                                  15   West Publishing Co., 292 F.3d 992, 1003 (9th Cir. 2002) (“It is generally our policy to permit

                                  16   amendment with ‘extreme liberality’ . . . .”). A motion for leave to amend will ordinarily be granted

                                  17   unless the motion “is made in bad faith, will cause prejudice to the opposing party, or is a dilatory

                                  18   tactic.” Id. “Generally, the court engages in this analysis with all inferences in favor of granting

                                  19   the motion.” Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 880 (9th Cir. 1999). While district

                                  20   courts may consider the factor of undue delay, “[u]ndue delay by itself . . . is insufficient to justify

                                  21   denying a motion to amend.” Bowles v. Reade, 198 F.3d 752, 759 (9th Cir. 1999).2

                                  22

                                  23

                                  24          2
                                                 Atlas contends that because the deadline for amending pleadings has passed per the Pretrial
                                  25   Preparation Order filed on July 15, 2019, Rule 16 governs the analysis of Avaya’s motion, and thus
                                       Avaya is required to demonstrate under Rule 16 that it has good cause to amend the complaint. See
                                  26   Fed. R. Civ. P. 16(b)(4) (requiring a party demonstrate good cause to amend a scheduling order).
                                       The Court finds that the more lenient Rule 15 standard applies because the Court set an updated
                                  27   deadline for filing amended pleadings on December 4, 2020. Dkt. No. 230. See AmerisourceBergen
                                       Corp. v. Dialysist W., Inc., 465 F.3d 946 (9th Cir. 2006) (holding that Rule 15(a) governs a motion
                                  28   for leave to amend when the motion is filed within the deadline for amending pleadings set by the
                                       district court).
                                                                                         3
                                           Case 3:19-cv-00565-SI Document 248 Filed 02/03/21 Page 4 of 5




                                   1                                              DISCUSSION

                                   2          Atlas argues that leave to amend should be denied because Avaya has not been diligent.

                                   3   Atlas asserts that the deadline to amend the complaint passed on December 16, 2019, the initial

                                   4   deadline set by the Court. Atlas also asserts that Avaya has not been diligent in seeking discovery,

                                   5   and that Avaya has known about Metroline and Telcom since at least the summer of 2020.

                                   6          The Court disagrees with Atlas on both points and finds that Avaya has been diligent. The

                                   7   operative deadline for seeking leave to amend was December 31, 2020, the most recent deadline set

                                   8   by the Court. Avaya filed its motion by that deadline. Further, the record shows that Avaya has

                                   9   been pursuing discovery regarding Metroline and Telcom since 2019, and that it was not until the

                                  10   fall of 2020 that Avaya had a factual basis to seek to add these entities as defendants.

                                  11          More importantly, Atlas has failed to show any prejudice resulting from the addition of

                                  12   defendants Metroline and Telcom. “Prejudice is the ‘touchstone of the inquiry under [R]ule 15(a),’”
Northern District of California
 United States District Court




                                  13   and “[a]bsent prejudice, or a strong showing of any of the remaining [] factors, there exists a

                                  14   presumption under Rule 15(a) in favor of granting leave to amend. Eminence Capital, LLC v.

                                  15   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (emphasis in original). The proposed third

                                  16   amended complaint does not make substantive changes to the current claims against defendants,

                                  17   which limits any prejudice to them. Moreover, the trial date is over a year away and discovery is

                                  18   ongoing.3 Atlas argues that the addition of two new parties will drag out the case, which will force

                                  19   Atlas to incur greater costs in defending against it. However, the “mere prospect of additional

                                  20   discovery is insufficient” to demonstrate prejudice. Newton v. Am. Debt Servs., Inc., No. C-11-3228

                                  21   EMC, 2013 WL 5592620, at *14–15 (N.D. Cal. Oct. 10, 2013); see also Genentech, Inc. v. Abbott

                                  22   Laboratories, 127 F.R.D. 529, 531 (N.D. Cal. 1989) (additional discovery does not constitute undue

                                  23   prejudice). Moreover, “[b]ald assertions of prejudice cannot overcome the strong policy reflected

                                  24   in Rule 15(a) to ‘facilitate a proper disposition on the merits.’” Hurn v. Ret. Fund Trust of Plumbing,

                                  25   Heating & Piping Indus. of S. California, 648 F.2d 1252, 1254 (9th Cir. 1981) (quoting Conley v.

                                  26
                                              3
                                  27              Atlas suggests that Avaya may seek to further amend the complaint to add even more
                                       parties, such as the vendor who supplied Telcom. The Court is not inclined to allow further
                                  28   amendments to the complaint, as this case has been pending since early 2019 and has already been
                                       delayed to some degree by the stay with regard to defendant Pearce.
                                                                                       4
                                           Case 3:19-cv-00565-SI Document 248 Filed 02/03/21 Page 5 of 5




                                   1   Gibson, 355 U.S. 41, 48 (1957)).

                                   2

                                   3                                          CONCLUSION

                                   4          For the foregoing reasons, the Court GRANTS plaintiff’s motion for leave to amend its

                                   5   complaint. Avaya shall file the third amended complaint no later than February 5, 2021.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: February 3, 2021                    ______________________________________
                                                                                    SUSAN ILLSTON
                                  10                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
